                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             PINE BLUFF DIVISION

STANLEY J. CARTER                                                              PETITIONER
ADC #111939

V.                               NO. 5:17-CV-00069-JTR

WENDY KELLEY, Director,
Arkansas Department of Correction                                            RESPONDENT

                              MEMORANDUM OPINION

      Pending before the Court1 is a 28 U.S.C. § 2254 Petition for Writ of Habeas

Corpus filed by Stanley Carter (“Carter”), an inmate in the Arkansas Department of

Correction (“ADC”). Doc. 2. Before addressing Carter’s habeas claims, the Court

will review the procedural history of the case in state court.

                                       I. Background

      On July 24, 2013, a Crittenden County jury convicted Carter on three separate

counts of rape. Trial Transcript, Doc. 13-6 at 82. The victims of those rapes were

three children: “As.L. (age nine); An.L. (age eight); and S.H. (age six).” On

September 16, 2013, Carter received a life sentence for raping As.L. and two 50-




      1
          The parties have consented to proceeding before a United States Magistrate Judge. Doc.
14.
year sentences for raping An.L. and S.H. The Sentencing Order specified that the

sentences were imposed consecutively.2 Doc. 13-2 at 83-85.

       In his direct appeal, Carter’s only argument was that the trial court erred in

denying his motion to dismiss based on a violation of Rule 28.1 of the Arkansas

Rules of Criminal Procedure (“the Arkansas speedy trial rule”). Carter v. State, 2016

Ark. 152, at 4-5, 484 S.W.3d 673, 675-676 (Carter I). On April 7, 2016, the

Arkansas Supreme Court concluded that the Arkansas speedy trial rule was not

violated and affirmed Carter’s conviction.3

       On April 14, 2016, Carter received a letter from his appeal counsel, Lee

Short,4 enclosing a copy of the Court’s decision in Carter I. Doc. 8 at 28. In his letter

to Carter, Mr. Short stated the following:




       2
         During Carter’s sentencing, the trial judge stated: “So on the count involving [As.L.], you
have life . . . On each of the other two counts, I’m sentencing you to 50 years. Those 50 years run
consecutive with one another and concurrent with life.” Doc. 13-5 at 21. However, Carter’s
Sentencing Order states that all three sentences run consecutive to each another. Doc. 13-2 at 83-
85. This apparent scrivener’s error is of little practical significance given Carter’s life sentence,
which in Arkansas means life, without the possibility of parole, unless the Governor grants
clemency and commutes Carter’s sentence to a term of years. See Hobbs v. Turner, 2014 Ark. 19,
7, 431 S.W.3d 283, 287 (2014).
       3
         While acknowledging that the trial court erred in its speedy trial calculation, the Court
found other excludable time the trial court had not considered. When that additional time was
properly included in the correct calculation, the Court held there was no violation of the Arkansas
speedy trial rule. Carter I, 2016 Ark. 152, at 4-5, 484 S.W.3d at 675-676.
       4
         Carter’s trial counsel was Shaun Hair (“Mr. Hair”). After he had difficulty filing a
submissible Appellant’s Brief on behalf of Carter, the Arkansas Supreme Court relieved him as
appellate counsel, ordered rebriefing, and appointed Mr. Short to represent Carter in his direct
appeal. See Carter v. State, 2015 Ark. 259, at 2.
                                                 2
             . . . I do not believe [the Arkansas Supreme Court is] correct
             factually or legally; therefore, I will file a petition for
             rehearing. The State will respond. The Court will likely issue
             a decision on that petition in approximately two months. I will
             notify you as soon as a decision is reached.

             If we are unsuccessful in this appeal, then you will have 60
             days to file a petition alleging ineffective assistance of counsel
             with the Crittenden County Circuit Court. The petition must
             conform to Arkansas Rule of Criminal Procedure 37. You
             should list anything you believe your trial counsel did
             incorrectly or failed to do that could have produced a different
             result.

Id. (emphasis added).

      According to Carter, this letter was the last time he heard from Mr. Short. Doc.

8 at 2-3. Two months after receiving Mr. Short’s letter, Carter wrote the Office of

the Criminal Justice Coordinator for the Arkansas Supreme Court “concerning the

overall status of his direct appeal.” Doc. 8 at 2-3. In a letter, dated July 7, 2016, the

Justice Coordinator for the Court advised Carter that:

             There was no petition for rehearing filed[.] The judgment was
             affirmed on April 7, 2016. The final mandate was issued on
             April 26, 2016. The case is considered closed in the Arkansas
             Supreme Court.

See Letter from Criminal Justice Coordinator to Carter, Doc. 8 at 30.

      Arkansas law required Carter to file a Rule 37 petition within sixty days of

the date the Arkansas Supreme Court issued its mandate affirming his convictions

on direct appeal. Ark. R. Crim. P. 37.2(c)(ii). Because day sixty fell on Saturday,

June 25, 2016, Carter was required to file a Rule 37 Petition on or before Monday,


                                             3
June 27, 2016. Ark. R. Crim. P. 1.4. It is undisputed that Carter never filed a Rule

37 Petition.5 As a result, none of the ineffective assistance of counsel claims he now

seeks to assert in this action were ever raised and exhausted in a Rule 37 proceeding.

                                          II. Discussion

       On March 20, 2017, Carter initiated this § 2254 habeas action and asserted the

following claims:

              Claim 1: His trial counsel, Mr. Hair, provided ineffective
       assistance of counsel by failing to adequately interview, subpoena, and
       call defense witnesses. Doc. 8 at 17.

              Claim 2: Mr. Hair provided ineffective assistance of counsel by
       failing to request a continuance or otherwise object to the Amended
       Criminal Information filed on the day before his trial began. Doc. 8 at
       17-18.

              Claim 3: Mr. Hair provided ineffective assistance of counsel by
       failing to timely inform Carter of allegedly “exonerating DNA
       evidence” and failing to seek independent experts to review the DNA
       evidence. Doc. 8 at 16-17.




       5
          By the time Carter received the Justice Coordinator’s July 7, 2016 letter notifying him
that Mr. Short had not filed a Petition for Rehearing, the mandate had issued, the appeal was final,
and it was too late for Carter to file a timely Rule 37 Petition.
         The Arkansas Supreme Court has made it clear that “no provision in [Rule 37] . . . permits
a petitioner to file his petition outside the time limits set by the Rule on the ground that he was not
informed of the affirmance of the judgment on direct appeal.” Sanders v. State, 2015 Ark. 249, at
2, 2015 WL 3429115 (2015). Accord: Ward v. State, 2016, 479 S.W.3d 9, 2016 Ark. 8 (“The time
limitations imposed in the postconviction relief rule are jurisdictional in nature, and, if they are not
met, a trial court lacks jurisdiction to grant postconviction relief.”).
                                                   4
              Claim 4: Mr. Hair provided ineffective assistance of counsel on
       direct appeal, by failing to argue the evidence was insufficient to
       support his rape convictions. Doc. 8 at 18-19.6

              Claim 5: Carter’s convictions “should be dismissed . . . because
       the [t]rial [c]ourt did not follow the strict commands of Arkansas Rule
       of Criminal Procedure 28.3(b)(1).” Doc. 2 at 2; Doc. 8 at 8-16.

              Claim 6: Carter’s convictions violated his Sixth Amendment
       right to a speedy trial, as applied to his state court trial under the
       Fourteenth Amendment’s Due Process Clause. Doc. 2 at 4; Doc. 16 at
       1-5.

       Respondent argues that Carter procedurally defaulted Claims 1 through 4 and

Claim 6, and all five of those claims also are without merit. As to Claim 5,

Respondent argues it raises an error of state law that is not cognizable under § 2254.

Doc. 13.

       Carter argues that: (1) his habeas claims have merit; and (2) Mr. Short’s April

14, 2016 letter lulled him into believing Mr. Short had filed the Petition for

Rehearing, and, under the “cause and prejudice” or “actual innocence” exceptions,

the Court should excuse his procedural default and reach the merits of his claims.7



       6
         In rebriefing the direct appeal, Mr. Short also did not challenge the sufficiency of the
evidence. Carter does not allege the same decision by Mr. Short also constituted ineffective
assistance of counsel.
       7
         When a petitioner fails to fully exhaust his claims in state court and the time for doing so
has expired, his claims are procedurally defaulted. Coleman v. Thompson, 501 U.S. 722, 731-32
(1991). When a procedural default occurs, federal habeas review of the claim is barred unless the
habeas petitioner can show “cause” for the default and “actual prejudice” resulting from the
constitutional violation, or demonstrates that the failure to consider his claim will result in a
“fundamental miscarriage of justice.” Id., 501 U.S. at 750.

                                                 5
       For the reasons explained below, the Court concludes that all of Carter’s

habeas clams must be dismissed, with prejudice.

       A.      Underlying Evidence Supporting Carter’s Rape Convictions

       In 2012, nine-year-old As.L., eight-year-old An.L., and six-year-old S.H.,

lived with their grandmother, Samantha Smith, in a residence located at 724 South

10th Street, West Memphis, Arkansas.8 Carter also resided at that address. Doc. 8 at

20.

       On the morning of May 24, 2012, the last day of school, a parent of another

child told the principal of Wonder Elementary School that As.L. and An.L. said they

were being sexually abused. Doc. 13-4 at 20-23. The principal reported the alleged

abuse to Dionne Harris (“Ms. Harris”), a counselor at Wonder Elementary School,

who immediately interviewed As.L. and An.L. Id. at 25.9 Ms. Harris then called the

child-abuse hotline and reported the sexual abuse. Id. at 26-28.

       At 3:15 p.m. on May 24, 2012, Detective Michelle Sammis and Detective

Yvonne Peeler, with the West Memphis Police Department, went to 724 South 10th

Street to investigate the allegations of sexual abuse. Trial Testimony of Detective

Sammis and Detective Peeler, Id. at 35-36, 136. When they arrived, As.L., An.L.,



       8
         As.L. and An.L. are sisters, and S.H. is their cousin. Doc. 13-4 at 88-89. Carter was the
only male living in the house during the relevant time period. Id. at 103.
       9
         Ms. Harris did not interview S.H. because she did not go to school on May 24, 2012.
Doc. 13-4 at 23.
                                                6
and S.H., were sitting on the front porch. Id. at 36. The detectives introduced

themselves and began talking to the girls. Id. They conversed with the detectives and

did not seem afraid or intimidated. Id. at 137. After a few minutes, Carter came

outside. All three girls immediately stopped talking. Id. at 36 and 137.

       Detective Sammis told Carter they need to speak with him, and he agreed to

ride with the detectives to the police station for an interview. Doc. 13-4 at 36, 38. At

the station, Carter signed a consent form agreeing to provide saliva samples for DNA

testing. However, he exercised his right to a lawyer and declined to be interviewed.

Id. at 38-40. Detective Sammis took swabs of Carter’s right and left cheek for DNA

testing. Id. at 41-42.

       Later the same afternoon, Detective Peeler transported As.L., An.L., and S.H.

to the Rape Crisis Center in Memphis, Tennessee. Id. at 139. There, Dr. Amanda

Taylor took each child’s medical history, including a narrative of the alleged abuse,

and conducted physical examinations of each child. Dr. Taylor’s Trial Testimony,

Id. at 119-135.10

       During As.L.’s interview, she told Dr. Taylor:

               . . . Stan grabbed me by my leg, and pulled me in a room. He
               put lotion on my middle part. He tell me if I screamed he was
               going to abuse me. He put his middle part in my butt, and I ran
               to the door, and he locked it. He made me put my mouth on his

       10
         Dr. Taylor has a doctorate in Nursing Practice with a specialty in forensics. Doc. 13-4 at
116-117. She obtained consent to examine the girls from their grandmother, Samantha Smith. Id.
at 121.

                                                7
              middle part. White stuff came out, and I tried to go away but
              he held my head and made me swallow the stuff.

Id. at 126.

       During As.L.’s physical examination, Dr. Taylor noted, “in [As.L.’s] genital

area, she had a light pink thickened area like basically scar tissue at 11 to 12

o’clock[.]” Id. at 127. Dr. Taylor could not say what caused the injury but found the

injury to be consistent with penetration by “something.” Id. at 128.11 Because Dr.

Taylor could not determine how recently As.L. had sexual contact with Carter, she

did not collect a rape kit. Id. at 126.

       Dr. Taylor then interviewed S.H., who told her:

              Somebody called the police because Stan put lotion in this . . .
              pointing to her vaginal area . . . and put his middle part there.
              Clarified middle part as his penis. He asked did it hurt, and I
              said yes, and he kept doing it. He made me suck his middle
              part. White lotion came out of the hole. He told me to stop, and
              he went to the restroom, and used a towel. He does it to my
              grandma, and my cousins, I’ve seen him. He does it when my
              sisters are at school, and my grandma is at work. I’ve seen him
              freak [As.L.] and [An.L.], and clarified freak as in the butt.

Id. at 129.

       During her physical examination of S.H., Dr. Taylor did not note any injuries.

Id. at 133. However, Dr. Taylor collected a rape kit from S.H., because she had been




       11
         At trial, Dr. Taylor testified that a penis could have caused the injury, but she
acknowledged that some other body part or an “object” could also have caused it. Id. at 127-128.

                                               8
at the home alone with Carter earlier that day while As.L. and An.L. were at school.

Id. at 129.12

       Dr. Taylor then interviewed An.L., who told her:

                 Stan put lotion on him and me. He put his private part in my
                 butt. It hurt when he did it . . . it happened more than once, and
                 it was always in the butt.

Id. at 133-134.

       During her physical examination of An.L., Dr. Taylor did not note any

injuries. Id. Dr. Taylor did not collect a rape kit from An.L. because she could not

determine her last sexual contact with Carter.

       At trial, As.L. testified that, more than once while she lived with her

grandmother and Carter in West Memphis, Carter touched her chest, “middle part,”

and “booty” with his hand and his “middle part”.13 Doc. 13-4 at 99-100. She said

Carter played a movie of people “freaking” and told her to watch it. Id. at 110-111.14

She further testified that, more than once, Carter put his “middle part” in her mouth

and “white stuff” came out into her mouth:




       12
            Dr. Taylor collected vulvar swabs and S.H.’s underwear for DNA analysis. Id. at 132-
133.
       13
            As.L. was 10 years old when she testified at Carter’s trial.
       14
          During their trial testimony, both As.L. and S.H. used the term “freaking” to connote
sexual intercourse or some other form of sexual activity. None of the girls explained what “freak”
or “freaking” meant, although it is clear from the context in which they used those terms that it
meant some form of sexual activity.
                                                   9
            PROSECUTOR: Did he touch you anywhere else with his
            middle part?
            AS.L.: Yes.

            PROSECUTOR: Where?
            AS.L.: My mouth.

            PROSECUTOR: What did he do with his middle part?
            AS.L.: He put it in my mouth.

            PROSECUTOR: Did that happen once, or more than once?
            AS.L.: More than once.
            ...

            PROSECUTOR: Where were you when that happened?
            AS.L.: In the dining room.

            PROSECUTOR: At your house in West Memphis?
            AS.L.: Yes, sir.

            PROSECUTOR: Was anybody else there?
            AS.L.: No, sir.

            PROSECUTOR: You and Stan were by yourself?
            AS.L.: Yes, sir.

            PROSECUTOR: Did anything come out of his middle part?
            AS.L.: Yes, sir.

            PROSECUTOR: What came out?
            AS.L.: White stuff.

            PROSECUTOR: Where did it go?
            AS.L.: In my mouth.

Id. at 101-102.

      Finally, As.L. testified that she saw Carter touch An.L.’s mouth and S.H.’s

mouth with his “middle part” more than once:



                                       10
PROSECUTOR: Have you seen Stan touch somebody else
with his middle part?
AS.L.: (Nods head)

PROSECUTOR: Who did you see him touch?
AS.L.: My sister, and my cousin.

PROSECUTOR: What’s your sister’s name?
AS.L.: [An.L.]

PROSECUTOR: And what did you see him do to her?
AS.L.: [An.L.] – I really don’t remember.

PROSECUTOR: Did you see him with his middle touch part
[sic] touch [An.L.]?
AS.L.: Yes.

PROSECUTOR: Where did he touch her?
AS.L.: In her mouth.

PROSECUTOR: Did you see that once, or more than once?
AS.L.: More than once.

PROSECUTOR: Did you see him touch [S.H.]?
AS.L.: Yes.

PROSECUTOR: Where did he touch [S.H.]?
AS.L.: In her mouth too.

PROSECUTOR: Would anything happen with his middle part
when he did that?
AS.L.: I don’t know.

PROSECUTOR: Were there any grownups around the house
when you would see that?
AS. L.: (Shakes head)
...

PROSECUTOR: When you lived in West Memphis, were
there any other boys or men that lived in the house other than
Stan?
AS.L.: No, sir.


                             11
Id. at 102-103.

       According to As.L., the sexual contact with Carter occurred while her

grandmother, Ms. Smith, was at work. Doc. 13-4 at 106. When asked why she did

not tell her grandmother, As.L. said that Carter “told us to not tell grandma or nobody

else.” Id. at 104.

       During her testimony, An.L. referred to Carter by his first name, “Stan.”15

Doc. 13-4 at 87. She testified that, when she lived with him, Stan touched her

“middle part” and “behind” with his hand, more than once, but that he did not touch

her anywhere else. Id. at 88. She recalled As.L. and S.H. being present when Stan

had this sexual contact, but said no grownups were present. Id. at 88-89. An.L.

further testified:

                 PROSECUTOR: Have you ever seen Stan’s middle part or
                 private part?
                 AN.L.: (SHRUGS SHOULDERS) I don’t know.

                 PROSECUTOR: You don’t know what it looks like?
                 AN.L.: I don’t remember.

Id. at 89.

       S.H. testified that her “granddaddy,” who she went on to identify as “Stan,”

touched her “private parts” with his hand and “freaked” her:16


       15
            An.L. was nine years old when she testified at Carter’s trial.
       16
         S.H. was seven years old when she testified at Carter’s trial. After testifying that her
“granddaddy” gave her a “bad touch,” the prosecutor asked her: “Your granddaddy. What’s his
name?” S.H. answered: “Stan.” Carter was the only man living in the residence with S.H. at the
                                                  12
               PROSECUTOR: Who gave you a bad touch?
               S.H.: (No audible response)

               PROSECUTOR: Do you remember?
               S.H.: (Nods head) My granddaddy.

               PROSECUTOR: Your granddaddy. What’s his name?
               S.H.: Stan.
               ...

               PROSECUTOR: Can you tell . . . what he touched your private
               part with?
               S.H.: His hand.

               PROSECUTOR: His hand. And did he touch you with
               anything else?
               S.H.: Lotion.
               ...

               S.H.: He had put it on him.
               ...

               PROSECUTOR: Where did he put it?
               ...

               S.H.: On his private part.

               PROSECUTOR: Did he put lotion on you?
               S.H.: (Nods head)

               PROSECUTOR: Where did he put it?
               S.H.: On my private part.

               PROSECUTOR: And then what happened?
               S.H.: He freakted [sic] me.

               PROSECUTOR: And he freaked you. Has this just happened
               once?
               S.H.: (Shakes head) A whole bunch of times.

time she was raped and sexually abused, and his first name is “Stan.” This left little room for doubt
that the man S.H. sometimes identified in her testimony as “granddaddy” or “granddaddy Stan”
was, in fact, the defendant, Stan Carter.
                                                13
             PROSECUTOR: A whole bunch of times. Did he touch you
             anywhere else with his private part?
             S.H.: Uh-huh, my mouth.
             ...

             PROSECUTOR: Did he put his private part in your mouth?
             S.H.: (Nods head)

             PROSECUTOR: You’ll have to answer.
             S.H.: Yes, sir.

             PROSECUTOR: Did that happen once, or more than once?
             S.H.: More than once. More than once.

Doc 13-4 at 61-66. The prosecutor asked S.H., “Did you ever see anything come

out of his private part?” S.H. answered, “Yes. . . . [w]hite stuff.” Id. at 68. S.H. said

that Stan abused her when her grandmother was outside and As.L. and An.L. were

at a friend’s house. Id. at 67-68. Finally, S.H. testified that she also saw Stan “freak”

As.L. and An.L. more than once. Id. at 68.

      After court adjourned on the second day of the trial, Carter drove to Grand

Rapids, Michigan, “to see my kids or grandkids again.” Doc. 13-5 at 8-9. When

Carter’s absence from court was brought to the attention of the trial judge, at the

beginning of the third day of trial, he allowed the trial to proceed without Carter in

attendance. See Ark. Code Ann. § 16-89-103(a)(2) (allowing a trial to go forward




                                           14
without the defendant when the defendant is present for the beginning of trial but

later causes himself to be unable to appear).17

       After the state rested its case, Mr. Hair unsuccessfully moved for a directed

verdict. With his client no longer in the courtroom, Mr. Hair was forced to make a

tactical decision on whether to call the four character witnesses he had subpoenaed

– all of whom were present to testify. In deciding not to call those witnesses, Mr.

Hair requested and was granted permission to make a statement, on the record and

outside the presence of the jury, explaining his tactical reason for doing so:

               MR. HAIR: Based on consulting with Mr. Carter, he had
               requested that I subpoena on his behalf a [J]uanita Duckworth
               Robinson, Michael Williams, Mr. Andrew Williams and Ms.
               Sharon Williams18 all of whom did come to court this morning.
               The anticipated testimony from those witnesses would be that

       17
         At Carter’s sentencing hearing, he offered the following explanation for leaving the
courtroom and the state after the second day of his trial:

               Mr. Hair informed me on the second day of trial when he went out
               and none of my witnesses was out there [which is irrelevant because
               the prosecution had not yet rested its case], he told me that, Mr.
               Carter, take care of whatever you have to take care of today because
               when you come to court tomorrow you probably won’t be goin’
               home so I didn’t know when I’d see my kids or grandkids again. I
               went to Grand Rapids. I seen my kids. I turned myself in the next
               day at the Grand Rapids police department.

Doc. 13-5 at 8-9. The trial judge responded: “If you needed to say goodbye to your family, the
time to do that was before the trial not during it. . . . [a]nd you had people here ready to testify on
your behalf the day you chose to run away. . . . They [Carter’s witnesses whom Mr. Hair
subpoenaed to testify] were certainly here during the trial, . . . during the day when . . . your case
would have been put on.” Doc. 13-5 at 19-20.
       18
           Mr. Hair also identified these four individuals as potential defense witnesses on the first
day of trial, during voir dire. Doc. 13-3 at 30.

                                                 15
            they were familiar with Mr. Carter, and that the allegations
            made against him are inconsistent with their assessment of his
            character as they have observed it over the past months and
            years.

            However, based on Mr. Carter’s absence from the court, all
            four witnesses stated that they were uncomfortable testifying
            on his behalf and stated as such to me as his lawyer. And then
            based on their unwillingness at that point to testify, they’ve
            been released.

            THE COURT: And your inability to discuss it with your client
            [because Carter voluntarily elected not to attend the final day
            of his trial, and instead, drove to Michigan to visit with his
            children and grandchildren].

            MR. HAIR: And my inability to – right.
            ...

            There were several witnesses called by the State who I reserved
            the right to recall in my case in chief based – to save them – to
            have the option to discuss them with my client whether or not
            I would recall them. Based on my assessment of the case thus
            far and again my inability to discuss strategically with my
            client what he would like to do, I am not going to recall any of
            those witnesses . . . And the main reason why is I am unable to
            discuss with him whether or not he sees it as beneficial. I do
            not. I’m not waiving anything that I find to be beneficial. I
            don’t see any use in it at this point but I can’t consult with him
            about that decision because he’s not here.
            ...

            THE COURT: And [the State’s witnesses], you have had
            opportunities to interview them prior to trial, and opportunities
            to cross-examine them earlier in the trial, is that correct?

            MR. HAIR: Yes.

Doc. 13-6 at 51-52 (emphasis added).




                                           16
      B.     Analysis of Carter’s Ineffective Assistance of Counsel Claims
             Against Mr. Hair

      On April 7, 2016, the Arkansas Supreme Court entered its decision affirming

Carter’s convictions. Under Arkansas Supreme Court Rule 2-3, Carter had eighteen

days to file a Petition for Rehearing.

      In Mr. Short’s April 14, 2016 letter to Carter, enclosing the Arkansas Supreme

Court’s decision affirming Carter’s conviction, he stated that he would file a Petition

for Rehearing on the state speedy trial claim, which was the only ground for reversal

Carter raised in his direct appeal. Doc. 8 at 28. For unknown reasons, Mr. Short

failed to do so, and the Arkansas Supreme Court entered its Mandate on April 26,

2016.19 Carter had sixty days, from April 26, 2016, to file his Rule 37 Petition.

      On July 7, 2016, in response to a letter from Carter inquiring about the status

of his appeal, the Office of the Criminal Justice Coordinator for the Arkansas

Supreme Court wrote Carter and advised him that Mr. Short did not file a petition

for rehearing and Carter’s “case is now considered closed[.]” See Letter from

Criminal Justice Coordinator to Carter, Doc. 8 at 30. By the time Carter received

this letter, it was too late for him to file a timely Rule 37 Petition.

      According to Carter, by not filing the Petition for Rehearing, Mr. Short

“abandoned” him. Carter argues this caused him to miss the deadline for filing his


      19
           See Online Docket, Carter v. State, Ark. S. Ct. Case No. CR-14-5, accessible at
https://caseinfo.aoc.arkansas.gov.
                                           17
Rule 37 Petition, and forced him to assert his four ineffective assistance of counsel

claims, for the first time, in this habeas action. Having been “abandoned” by Mr.

Short, Carter contends the “cause and prejudice” exception excuses his procedural

default, consistent with the Court’s holding in Maples v. Thomas, 565 U.S. 266

(2012).20




        20
          In Maples, two pro bono lawyers from an out of state law firm represented the petitioner
in his Alabama postconviction proceeding. After filing the state postconviction petition, both
lawyers left the law firm for new employment, without notifying Maples or the trial court of their
departure. Id. at 271. Later, the trial court denied the postconviction petition and sent separate
copies of his decision to the two lawyers at their former law firm where the trial judge still
understood they worked. The law firm returned both pieces of mail to the trial court, without either
being opened. Id. The trial court never attempted any further mailing. Id.
        After the deadline for appealing the trial court’s denial of postconviction relief had expired,
an Alabama Assistant Attorney General sent a letter directly to Maples informing him the trial
court’s denial was now final. Id. at 277.
        Maples retained new lawyers who requested permission to appeal the trial court’s denial
of postconviction relief despite missing the original deadline. That request was denied. Id. at 278.
Maples then sought federal habeas relief. Id. Both the district court and the Eleventh Circuit denied
Maples’s petition based on the procedural default. Id. at 279.
        The Supreme Court reversed and remanded, finding cause to excuse Maples’ procedural
default because the attorney representing the petitioner abandoned him without notice, and thereby
created the default. Id. at 281-283. In doing so, the Court distinguished attorney abandonment,
which satisfies the “cause” requirement, from attorney negligence, which does not. Id. at 280. The
Court reasoned that, in abandoning the petitioner, the attorney severed the principal-agent
relationship and no longer served as the client’s representative, so the attorney’s error was not
attributable to the former client:

               We agree that, under agency principles, a client cannot be charged
               with the acts or omissions of an attorney who has abandoned him.
               Nor can a client be faulted for failing to act on his own behalf when
               he lacks reason to believe his attorneys of record, in fact, are not
               representing him.

Id. at 283.

                                                 18
       Rather than engaging in a complex legal analysis of whether Carter has

procedurally defaulted his ineffective assistance of counsel claims, the Court

concludes it is more efficient to analyze and reject each of those claims on the

merits.21

                   Claim 1: Ineffective Assistance of Counsel Based On Mr. Hair’s
                   Failure to Call Witnesses22

       According to Carter, Mr. Hair failed to “properly subpoena, interview and/or

retain witnesses who were ready to testify on behalf of Mr. Carter’s good character

. . . includ[ing] but not limited to [Andrew and Sharron Williams], Michael Williams,

[J]uanita Robinson[,] . . . and Samantha Smith.” Doc. 8 at 17. Additionally, he




       21
           See 28 U.S.C. § 2254(b)(2) (“An application for a writ of habeas corpus may be denied
on the merits, notwithstanding the failure of the applicant to exhaust the remedies available in the
courts of the State.”); Trussell v. Bowersox, 447 F.3d 588, 590-591 (8th Cir. 2006) (because neither
the statute of limitations nor procedural default presents a jurisdictional bar to federal habeas
review, both issues can be bypassed “in the interest of judicial economy”); Kemp v. Hobbs, 2012
WL 2505229 (E.D. Ark. June 28, 2012) (citing 28 U.S.C. § 2254(b)(2) and McKinnon v. Lockhart,
921 F.2d 830, 833 n. 7 (8th Cir. 1990)) (“Where it is more efficient to do so, therefore, this Court
may resolve [habeas] claims on the merits rather than navigating through a procedural-default
thicket.”).
       22
          In analyzing the merits of Claims 1 through 4, the Court must consider and answer two
questions: first, was Mr. Hair’s conduct professionally unreasonable under the circumstances; and
second, did Mr. Hair’s conduct prejudice Carter’s defense. Strickland v. Washington, 466 U.S.
668, 688 (1984). An attorney’s performance is deficient when it falls below “an objective standard
of reasonableness.” Id. The defendant is prejudiced by the inferior performance if “there is a
reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding
would have been different.” Id. at 694. A habeas petitioner’s failure “to establish either Strickland
prong is fatal to an ineffective-assistance claim.” Worthington v. Roper, 631 F.3d 487, 498 (8th
Cir. 2011).

                                                19
asserts that Juanita Robinson and Samantha Smith could have provided him with an

alibi, by testifying that he was “[n]ever alone” with the children. Id. at 17, 22.

      Under Strickland, 466 U.S. at 691, defense counsel has an affirmative duty to

investigate the case and make reasonable decisions in preparing for trial. However,

ineffective assistance of counsel claims, based on complaints of uncalled witnesses,

are not favored because: “[1] the presentation of testimonial evidence is a matter of

trial strategy[;] and [2] allegations of what a witness would have testified are largely

speculative.” Buckelew v. United States, 575 F.2d 515, 521 (5th Cir. 1978). Indeed,

defense counsel’s reasoned decision not to call a witness is a “virtually

unchallengeable decision of trial strategy.” United States v. Orr, 636 F.3d 944, 955

(8th Cir. 2011) (internal quotations omitted); Rodela-Aguilar v. United States, 596

F.3d 457, 464 (8th Cir. 2010) (explaining “there is considerable risk inherent in

calling any witness because if the witness does not hold up well on cross-

examination, the jurors might draw unfavorable inferences.”) (internal quotations

omitted).

      Finally, to establish Strickland “prejudice”, based on defense counsel’s failure

to investigate and call a potential witness, a habeas petitioner “must show that the

witness would have testified and that their testimony ‘would have probably changed

the outcome of the trial.’” Hadley v. Groose, 97 F.3d 1131, 1135 (8th Cir. 1996)

(quoting Stewart v. Nix, 31 F.3d 741, 744 (8th Cir.1994)).

                                          20
                       a. Mr. Hair’s Decision Not To Call Any “Character
                          Witnesses”

       Carter contends that, on the third and final day of his trial, Mr. Hair should

have called Andrew Williams, Sharron Williams, Michael Williams, Juanita

Robinson, and Samantha Smith to testify about his good character. However, apart

from making a series of entirely conclusory and factually unsupported assertions,

Carter has done nothing to show how Mr. Hair’s decision not to call those witnesses

was deficient.

       Importantly, four of those witnesses – Andrew Williams, Sharron Williams,

Michael Williams, and Juanita Robinson – appeared in court and were prepared to

testify, pursuant to subpoenas issued by Mr. Hair. Carter’s unexplained absence

from the courtroom caused all four of them to advise Mr. Hair that they were now

unwilling to testify. Doc. 13-6 at 51-52.

       If Mr. Hair had called those now reluctant witnesses, it is possible they might

have become “hostile” and offer testimony harmful to Carter. Additionally, if Mr.

Hair had called these witnesses, it would have opened the door for the prosecutor to

cross-examine them about Carter’s prior criminal history.23 Ark. R. Evid. 404(a);




       23
           During the sentencing hearing, the prosecutor effectively questioned Walter Baker, a
character witness, about his knowledge of Carter’s prior drug charges; his convictions for burglary,
theft of property, breaking and entering, and commercial burglary; and a parole violation that
resulted in a six-year term of imprisonment in the ADC. Doc. 13-5 at 6-7.

                                                21
Frye v. State, 2009 Ark. 110, 10, 313 S.W.3d 10, 16 (2009) (When a defendant

produces a character witness, the defendant opens the door to evidence that might

otherwise be inadmissible, including inquiry on cross-examination into relevant

specific instances of conduct.).

       In their affidavits filed in support of Carter’s habeas papers, Anthony

Williams, Sharron Williams, and Juanita Robinson all claim that Mr. Hair never

spoke with them prior to trial.24 Doc. 8 at 38-39 and Doc. 18 at 4-5. However, none

of them dispute being present in the courthouse on the final day of Carter’s trial,

pursuant to subpoenas issued by Mr. Hair. Furthermore, their contention that Mr.

Hair did not interview them prior to trial in no way undermines the following

uncontroverted facts: (1) Mr. Hair subpoenaed Juanita Robinson, Michael Williams,

Andrew Williams, and Sharon Williams to testify at Carter’s trial; (2) all four of

them appeared on the third and final day of the trial; (3) Mr. Hair believed when he

subpoenaed them that they all would provide favorable testimony about Carter’s

good character; and (4) after they learned that Carter was not present in the

courtroom, they expressed an unwillingness to testify, which required Mr. Hair to

make the tactical decision not to call them as witnesses.




       24
         Carter provided no affidavits from Samantha Smith and Michael Williams, the other two
witnesses he contends Mr. Hair should have called to testify.

                                             22
       It was Carter’s own actions, in leaving the state and not being present in the

courtroom on the last day of his trial, that caused him to be “hoist on his own petard”

with regard to the planned testimony of his character witnesses. Given those

circumstances, which were beyond Mr. Hair’s control, he made a reasonable tactical

decision not to call any character witnesses.

       Apart from not demonstrating any deficient performance by Mr. Hair, Carter

also has not shown how he was “prejudiced” under the second prong of Strickland.

To do so, Carter would have to demonstrate that the testimony of those witnesses

“would have probably changed the outcome at trial.” Siers v. Weber, 259 F.3d 969,

974 (8th Cir. 2001). Carter has presented no evidence to meet his burden of

establishing Strickland prejudice.

                      b. Mr. Hair’s Alleged Failure to Call Juanita Robinson and
                         Samantha Smith to Establish That Carter “Lacked the
                         Opportunity” to Rape the Three Victims.

       According to Carter, Ms. Robinson and Ms. Smith25 would have testified that

he was never alone with the girls. Doc. 8 at 22. Carter claims that Ms. Smith was

present in the home before the girls went to school and Juanita Robinson was there

when Carter brought them home from school. Id.



       25
          During the relevant time period, Ms. Smith was the girls’ primary caretaker and their
“grandmother.” She lived in the same home with the three girls and Carter. Neither side
subpoenaed her as a witness and it is unclear whether she even attended the trial. Doc. 13-3 at 29-
30. After Carter’s arrest, As.L. and An.L. moved to Wisconsin to live with their father and S.H.
moved in with her other grandmother. Doc. 13-4 at 71, 82, and 94.
                                                23
       Carter’s habeas papers include an Affidavit from Ms. Robinson, which states

that she shared a bedroom with the girls while recuperating from a car accident

“around the year of 2011 and 2012.” Doc. 18 at 4-5. She further states: “I was there

when Stan had to pick up the kids from school” and “used to talk and hang out with

my nieces [As.L. and An.L] a lot and they never looked as if anything bad was going

on wrong with them.” Id. These vague hearsay statements by Ms. Robinson neither

provide Carter with an alibi nor constitute admissible evidence that Carter did not

rape the three victims.

       While Carter claims that Mr. Hair also should have subpoenaed and called

Ms. Smith to testify, any testimony from her that Carter was never alone with the

girls would have been in direct conflict with uncontroverted evidence in the record

that Carter was often alone with the girls.26 After all, Ms. Smith worked and was not

home during the day, which would make it difficult for her to offer any credible

testimony about how much time Carter spent alone with her granddaughters.

       Suffice it to say, Carter has not demonstrated a reasonable probability that

witnesses existed to prove he lacked the opportunity to rape the three victims.




       26
          Indeed, on May 23, 2012, the afternoon Detectives Sammis and Peeler went to the home
to investigate the alleged abuse, Carter was the only one there with the victims. Ms. Smith was at
work. Doc. 13-4 at 137.

                                               24
Likewise, Carter has presented no evidence that, if Ms. Robinson and Ms. Smith had

testified, the outcome of his trial would have been different.

       Accordingly, Claim 1 fails on the merits and must be dismissed, with

prejudice.

                  Claim 2: Ineffective Assistance of Counsel Based on Mr. Hair’s
                  Failure to Request a Continuance or Otherwise Object to the
                  Amended Criminal Information

       The initial criminal information charged that “on or about May 23, 2012,”

Carter “did unlawfully engage in sexual intercourse or deviate sexual activity with

three other persons, females, one six (6) year old, one eight (8) year old and one nine

(9) year old.” Doc. 13-2 at 20-21.27 Doc. 13-2 at 20-22. On the morning before

Carter’s trial, the prosecutor amended the criminal information to state that the rapes

took place between “January 1, 2011 through May 24, 2012.” Id. at 18-19.

       Carter claims Mr. Hair provided ineffective assistance of counsel by failing to

move for a continuance or seek a bill of particulars based on the amended criminal

information:

               Here the state originally charged Petitioner with three (3) rape
               offenses against three (3) separate females alleging all
               occurred on May 23, 2012. For over a year Petitioner did focus
               and prepare for this. Then, on the eve of trial, without objection
               of trial counsel, the state filed an amended information alleging
               three (3) rapes against three (3) females to have occurred
               January 1, 2011, through May 24, 2012 . . . any reasonable

       27
          “Deviate sexual activity” is defined in Ark. Code Ann. § 5-14-101. As applied to Carter,
§ 5-14-103(a)(3)(A) states that “a person commits rape if he or she engages in sexual intercourse
or deviate sexual activity with another person . . . who is less than fourteen years of age.”
                                               25
             acting attorney would have objected to the late amendment,
             requesting a bill of particulars and made record of the obscurity
             in the charging instrument.

             Petitioner, actually, was aware of the specifics alleged against
             him. The mere citation of a statute without further explanation
             just didn’t provide enough information in order for petitioner
             to adequately prepare for such an advers[ar]ial test of the
             State’s case against him.

Doc. 8 at 18 (emphasis added).

      While the sufficiency of a state charging instrument is primarily a question of

state law, the Due Process Clause of the Fourteenth Amendment requires that a

person receive fair and reasonable notice of the charges against him. Lee v. Gammon,

222 F.3d 441, 442 (8th Cir. 2000); Wilkerson v. Wyick, 806 F.2d 161, 164 (8th Cir.

1986); see also Yohey v. Collins, 985 F.2d 222, 229 (5th Cir.1993) (“Sufficiency of

a state charging instrument is not a matter for federal habeas corpus relief unless it

can be shown that the indictment is so defective that the convicting court had no

jurisdiction over the case.”); Jones v. Bradshaw, 2006 WL 2849766 (N.D.Ohio

2006) (on federal habeas review the “sole Constitutional issue is whether the

indictment provides the defendant with sufficient information of the charged

offense, to enable him to defend himself against the accusations.”).

      The original criminal information charged Carter with three counts of rape for

engaging in sexual intercourse or deviate sexual activity with As.L., An.L., and S.H.,

“on or about May 23, 2012.” There is no evidence that the prosecution’s amendment


                                            26
of the criminal information, the day before trial, to allege the rapes took place

between “January 1, 2011 [and] May 24, 2012,” prejudiced Carter’s defense. Mr.

Hair and Carter both knew, based on the original criminal information, that the three

victims might testify that Carter sexually abused them before “on or about May 23,

2012,” a date that initially was selected by the prosecutor because it was the day

before law enforcement authorities learned that Carter was sexually abusing the

three children.28 The amended information merely clarified that the prosecutor

believed the rapes were committed between January 1, 2011, and May 24, 2012, the

approximate period of time Carter lived in the house and had the opportunity to be

alone with the victims. See Lee v. Gammon, 222 F.3d at 441, 442-43 (8th Cir. 2000)

(due process question is whether defendant “actually received notice of the crime of

which he was convicted”); Kilgore v. Bowersox, 124 F.3d 985, 993 (8th Cir. 1997);

Cokeley v. Lockhart, 951 F.2d 916, 918-20 (8th Cir. 1991).




       28
            Under Arkansas law, “generally the time a crime is alleged to have occurred is not of
critical significance unless the date is material to the offense.” Harris v. State, 320 Ark. 677, 680,
899 S.W.2d 459, 461 (1995) (citing Fry v. State, 309 Ark. 316, 829 S.W.2d 415(1992)). “That is
particularly true with sexual crimes against children and infants.” Id. See also, Rains v. State, 329
Ark. 607, 953 S.W.2d 48 (1997) (citations omitted) (In the context of sexual abuse to a child, the
government is not required “to prove specifically when and where each act of rape or sexual
contact occurred, as time is not an essential element of the crimes.”).
         Similarly, the Eighth Circuit has determined that the date of an offense is not a material
element of aggravated sexual assault when committed within the jurisdiction of the United States.
See United States v. Youngman, 481 F.3d 1015 (8th Cir. 2007); see also United States v. Agard,
531 F. Supp. 2d 1072, 1074 (D.N.D. 2008) (“It is clear that time is . . . not a material element of
the offense of sexual abuse of a minor.”).
                                                 27
       Carter does not explain why he needed additional time to prepare for trial,

based on the amended criminal information, or explain how a continuance would

have produced a different result. Carter’s defense was that he never raped the victims

on any date, regardless of whether it was May 23, 2012, or some other dates between

January 1, 2011, and May 24, 2012. Based on these facts, the amended criminal

information did not violate Carter’s due process rights or otherwise provide Mr. Hair

with any legal basis for seeking a continuance or a bill of particulars.

       Accordingly, Claim 2 fails on the merits and must be dismissed, with

prejudice.

                   Claim 3: Ineffective Assistance of Counsel Based on Mr. Hair’s
                   Failure to Inform Carter of DNA Evidence and Obtain
                   Independent Experts to Review the DNA Evidence29

       Carter claims Mr. Hair provided ineffective assistance of counsel by “failing

to timely inform [him] of and prepare him with exonerating DNA evidence,” and

not seeking an independent expert to review the DNA evidence. Doc. 8 at 16-17.




       29
          In Carter’s habeas papers, he appears to argue that both Mr. Hair and “the State” failed
to “furnish [to Carter] the [DNA] materials necessary to conduct a fair trial.” Doc. 8 at 17. As will
be explained, any assertion that the prosecution failed to disclose the DNA evidence is
conclusively refuted by Mr. Hair’s effective use of that evidence during Carter’s trial. Morales v.
Ault, 476 F.3d 545, 555 (8th Cir. 2007) (citing Brady v. Maryland, 373 U.S. 83 (1963) (Brady
requires a showing that the prosecution actually suppressed the evidence.)).

                                                28
       On the final day of trial, the prosecution called Christopher Glaze, a DNA

Analyst with the Arkansas State Crime Laboratory.30 Mr. Glaze testified that he

initially compared the DNA material from S.H.’s vulvar swabs and underwear with

the oral DNA swabs from Carter. Mr. Glaze found no male DNA on any of the

samples taken from S.H.

       According to Mr. Glaze, he then conducted a DNA “Y test” on S.H.’s

underwear. Doc. 13-6 at 27.31 After performing the DNA Y test, Mr. Glaze

developed a partial Y profile and concluded that neither Carter nor any of his

paternally-related male relatives could be “excluded” as a potential contributor of

the partial Y profile developed from S.H.’s underwear. Id. at 28-29.

       The trial record clearly demonstrates that Mr. Hair obtained and reviewed the

DNA evidence prior to trial and adequately prepared his cross-examination of Mr.

Glaze. Doc. 13-6 at 31-46. During his cross-examination, Mr. Hair used Mr. Glaze’s

reports, based on the standard DNA test and the DNA Y test, to establish that neither



       30
          Forensic Serologist Stacie Wassell, with the Arkansas State Crime Lab, tested the
samples from S.H. for the presence of semen. She also took tape-lifts from S.H.’s underwear. Doc.
13-6 at 16. Ms. Wassell’s report, dated July 20, 2012, concluded that no sperm cells were present
on any of the samples. However, she identified the presence of P-30, a component of semen, on
S.H.’s underwear. Id. Ms. Wassell then prepared and sent those samples to Mr. Glaze for further
DNA analysis. Id. at 17.
       31
          Mr. Glaze explained that the DNA Y test is useful in cases where the sample contains a
large amount of female DNA mixed with a very small amount of male DNA. He also testified that
a standard DNA test may not identify the male DNA because it is masked by the volume of female
DNA. Id. at 27-28.

                                               29
test identified Carter as the source for the male DNA material. Id. at 34-35. Mr. Hair

also cross-examined Mr. Glaze at length on the reliability of the database he used in

developing the DNA Y profile.32 Thus, Mr. Hair’s cross-examination of Mr. Glaze

effectively demonstrated that the DNA Y test, which resulted in a partial Y profile,

was of questionable reliability and only served to identify Carter and any of his

paternally-related male relatives as persons who could not be “excluded” as a

potential contributor to the partial Y profile developed from S.H.’s underwear.

       Given the favorable testimony from Mr. Glaze on cross-examination, there

was no need for Mr. Hair to call an independent DNA expert. At most, such an expert

would have identified the same holes in Mr. Glaze’s DNA test results that he freely

admitted on cross-examination. See Battle v. Delo, 19 F.3d 1547, 1557 (8th Cir.

1994), as modified on reconsideration, 64 F.3d 347, 353-354 (8th Cir. 1995) (“Trial

counsel is not required to employ the services of experts, provided that counsel



       32
           On direct examination, Mr. Glaze explained that the rarer the YSTR profile (the profile
developed by isolating the Y chromosome), the more weight a consistent match may be given.
Doc. 13-6 at 30. In determining the rareness of the partial profile he developed from S.H.’s
underwear, Glaze searched an online database containing between 15,000 and 16,000 other YSTR
profiles. Id. The partial profile from S.H. was not observed in any of the profiles in the database
which contained the following demographic: 4,178 African-Americans; 852 Asians; 6,745
Caucasians; 3,106 Hispanics; and 910 Native Americans. Id. at 30.
        On cross-examination, Mr. Glaze acknowledged that he only had a partial profile in this
case, and, the fuller the Y profile is, the more accurate the test. Id. at 42. He also agreed that the
DNA Y test could not include persons with scientific certainty. Id. at 37-38. Finally, Mr. Glaze
agreed that the database would only be helpful to demonstrate rareness if the database included
profiles from a broad range of geographic regions. Id. at 40-42. Mr. Glaze could not say where the
profiles in the database came from, aside from noting that blood banks and volunteers provide the
profiles from Florida, Wisconsin, and “a lot of different areas.” Id. at 43.
                                                 30
prepares an adequate defense for a client through careful investigation of facts

surrounding the case.”).

       Finally, “[a] claim of ineffective assistance based on the failure to consult and

call an expert requires evidence of what a scientific expert would have stated at trial

in order to establish Strickland prejudice.” Rodela-Aguilar v. United States, 596 F.3d

457, 462 (8th Cir. 2010). Here, Carter does not explain how a defense DNA expert

might have offered evidence to undermine the eye-witness testimony of As.L., S.H.,

and An.L. It was their strong and credible testimony, not the vague and equivocal

DNA evidence, that resulted in Carter’s convictions for raping each of them.

Accordingly, Carter has failed to establish any prejudice, as required by Strickland.

       While Carter alleges that Mr. Hair failed to inform him of the DNA evidence

prior to trial, he does not explain how it resulted in any Strickland prejudice. Carter

contends that, because none of the DNA evidence unequivocally identified him as

the source for the male DNA present on S.H.’s underwear, it “exonerated him.” On

its face, Carter’s argument is preposterous. The inconclusive DNA evidence in no

way meant that Carter did not rape S.H.; and it had no relevance whatsoever to the

question of whether he also raped As.L. and An.L.33


       33
          At his sentencing hearing, Carter said: “I just found out this mornin[g] by Mr. Hair that
the DNA didn’t point directly to me. It had somethin[g] to do with someone in my family or close
to my family. It didn’t point exactly to me. I did not do this.” Doc. 13-5 at 9. Of course, if Carter
had elected to show up for the third and final day of his trial, he would have had the benefit of
hearing Mr. Glaze’s testimony, in which he acknowledged the weaknesses that linked Carter to
the available DNA evidence. It might have also helped him to appreciate that it was not the DNA
                                                31
       As.L. testified that Carter penetrated her mouth and vagina with his penis

more than once and that she watched him do the same to An.L. and S.H. numerous

times. Doc. 13-4 at 99-103. S.H. also testified that Carter repeatedly had oral and

vaginal sex with her. Id. at 65-66. An.L. testified that Carter touched her vagina and

buttocks and that As.L. and S.H. were present when he did it. Id. at 88-89. Their

testimony, standing alone, was sufficient to convict Carter, beyond a reasonable

doubt, on all three counts. See Small v. State, 371 Ark. 244, 256 (2007) (Williams v.

State, 363 Ark. 395, 214 S.W.3d 829 (2005) (DNA evidence unnecessary because

“the uncorroborated testimony of a rape victim is sufficient to support a conviction

if the testimony satisfies the statutory elements of rape”)).

       Carter has not demonstrated how the DNA evidence he complains about was

even detrimental to his defense, much less how Mr. Hair’s further development of

that evidence might have had the potential to change the outcome of the trial.

       Accordingly, Claim 3 fails on the merits and must be dismissed, with

prejudice.




evidence that was his problem – it was the strong and credible testimony of the three young girls
he raped, who each described in graphic detail what he did to them.
                                               32
                   Claim 4: Mr. Hair’s Failure to Challenge the Sufficiency of the
                   Evidence, on Direct Appeal, Constituted Ineffective Assistance
                   of Counsel.

       After the prosecution rested, Mr. Hair moved for a directed verdict based on

insufficient evidence. Doc. 13-6 at 46-47.34 Carter claims Mr. Hair provided

ineffective assistance of counsel because he failed to raise the issue of the sufficiency

of the evidence on direct appeal. Doc. 8 at 18-19. For the reasons explained below,

this claim fails on the merits.

       Under Arkansas law, rape is defined to include “engag[ing] in sexual

intercourse or deviate sexual activity with another person . . . [w]ho is less than

fourteen (14) years of age.” Ark. Code Ann. § 5-14-103(a)(3)(A) (emphasis added).

“Deviate sexual activity” is defined as any act of sexual gratification involving the

“penetration, however slight, of the anus or mouth of a person by the penis of another

person” or the “penetration, however slight, of the labia majora or anus of a person

by any body member or foreign instrument manipulated by another person.” Ark.

Code Ann. § 5-14-101(1).

       All three girls were children, well under fourteen years of age at the time of

the charged conduct. As.L. testified that Carter orally penetrated her with his penis



       34
          Mr. Hair argued: (1) the testimony from the girls was not credible or consistent; (2) there
was no other eyewitness testimony; (3) the DNA tests were inconclusive, and the DNA Y test
relied on a faulty database; and (4) Dr. Taylor found no injuries she could say for certain were the
product of a sexual assault. The trial court denied the motion for directed verdict, concluding that
As.L.’s testimony alone was sufficient for the case to go to the jury. Doc. 13-6 at 48.
                                                33
more than once. She further testified that she saw him orally penetrate S.H. and

An.L. Doc. 13-4 at 99-103. While As.L.’s trial testimony alone was more than

sufficient to support Carter’s convictions on all three counts of rape, there was

additional consistent supporting testimony from S.H. and An.L. Id. at 65-66, 88-89.

S.H. testified that Carter repeatedly raped her orally and vaginally, and An.L.

testified that Carter touched her vagina and buttocks and that As.L. and S.H. were

present when he did it. See Loeblein v. Dormire, 229 F.3d 724, 726 (8th Cir. 2000)

(citing United States v. Wright, 119 F.3d 630, 634 (8th Cir. 1997)) (A rape victim’s

testimony is, “by itself, normally sufficient to sustain a conviction.”); see also,

United States v. Tillman, 765 F.3d 831, 834 (8th Cir. 2014) (quoting U.S. v. L.B.G.,

131 F.3d 1276, 1278 (8th Cir. 2011) (“i[t] is well established that the uncorroborated

testimony of a single witness may be sufficient to sustain a conviction.”)). Thus, it

would have been pointless and futile for Mr. Hair to challenge the sufficiency of the

evidence on direct appeal.35


       35
          There is a “strong presumption that counsel’s conduct falls within the wide range of
reasonable professional assistance.” Charboneau v. United States, 702 F.3d 1132, 1136-37 (8th
Cir. 2013) (quoting Strickland, 466 U.S. at 689). The Court must be “particularly deferential when
reviewing a claim that appellate counsel failed to raise an additional issue on direct appeal.”
Charboneau, 702 F.3d at 1136. “Experienced advocates since time beyond memory have
emphasized the importance of winnowing out weaker arguments on appeal,” U.S. v. Brown, 528
F.3d 1030, 1033 (8th Cir. 2008) (quoting Jones v. Barnes, 463 U.S. 745, 751 (1983)). Thus, “absent
contrary evidence, we assume that appellate counsel’s failure to raise a claim was an exercise of
sound appellate strategy.” Brown, 528 F.3d at 1033.
        Finally, it was Mr. Short, not Mr. Hair, who filed Carter’s Appellant’s Brief and
represented Carter in his direct appeal. Carter does not assert an ineffective assistance of counsel
claim against Mr. Short for his decision not to challenge the sufficiency of the evidence in Carter’s
direct appeal. Doc. 8 at 18-19.
                                                34
      Accordingly, Claim 4 fails on the merits and must be dismissed, with

prejudice.

      C.     Carter’s Claim That His Convictions Must Be Vacated Based on a
             Violation of Arkansas’ Speedy Trial Rule (Claim 5)

      Carter contends that, because the trial court “did not follow the strict

requirements of Arkansas Rule of Criminal Procedure 28.3,” his convictions should

be vacated. Doc. 2 at 2. Respondent correctly argues that this claim, which is based

on an alleged violation of state law, is not cognizable in a federal habeas action.

      An alleged violation of Arkansas’s speedy trial rule is not cognizable in a §

2254 habeas action because “taken alone, [it] does not present a federal claim

reviewable on a habeas petition.” See Poe v. Caspari, 39 F.3d 204, 207 (8th Cir.

1994). Accord: Allen v. Department of Corrections, 288 Fed. Appx. 643, 644-45

(11th Cir. 2008) (district court did not err in failing to address speedy-trial claim

premised on violation of state speedy trial that made “no mention of a federal

constitutional speedy trial violation”); Zerla v. Leonard, 37 Fed. Appx. 130, *1 (6th

Cir. 2002) (rejecting petitioner’s claim that his federal constitutional rights had been

violated based on a violation of a state-law speedy-trial rule – “Federal habeas corpus

relief is not available on the basis of alleged violations of state law, but is confined

to arguments raising violations of the Constitution.”); Hilgert v. Stotts, 36 Fed.

Appx. 348, 350 (10th Cir. 2002) (declining to issue certificate of appealability of the

district court’s rejection of a speedy-trial claim based on a violation of state law –
                                          35
“state-court determinations of state-law claims will not be examined in federal

habeas proceedings”); McGowan v. Miller, 109 F.3d 1168, 1172 (7th Cir. 1997)

(habeas petitioner who presented a “thorough and lengthy argument on the alleged

violation of his right under state law to a speedy trial” in state court did not properly

present claim that he was denied his federal constitutional right to a speedy trial).

       Accordingly, Claim 5 fails on the merits and must be dismissed, with

prejudice.

       D.     Carter’s Claim That His Convictions Must Be Vacated Based on a
              Violation of His Constitutional Right to a Speedy Trial (Claim 6)

       In his habeas papers, Carter asserts, for the first time, that his federal

constitutional right to a speedy trial was violated.36 Doc. 2 at 4. Respondent argues

that this claim is barred by the doctrine of procedural default.

       To avoid a procedural default, a habeas petitioner must demonstrate that he

first fairly presented his constitutional claim to the state court, i.e., he must “present

the same facts and legal theories to the state court that he later presents to the federal

courts.” Morris v. Norris, 83 F.3d 268, 270 (8th Cir. 1996) (quoting Jones v.

Jerrison, 20 F.3d 849, 854 (8th Cir. 1994)). To satisfy the “fair presentation”

requirement, a habeas petitioner must raise and point the state court to “a specific



       36
        The right to a speedy trial is guaranteed by the Sixth Amendment to the Constitution,
which extends to state criminal defendants under the Due Process Clause of the Fourteenth
Amendment. Barker v. Wingo, 407 U.S. 514, 515 (1972).
                                             36
federal constitutional right, a particular constitutional provision, a federal

constitutional case, or a state case raising a pertinent federal constitutional issue.”

Ford v. Norris, 364 F.3d 916, 921 (8th Cir. 2004) (citation omitted). This means that

Carter must demonstrate that he raised his Fourteenth Amendment federal speedy

trial claim with the trial court and then appealed the denial of that claim to the

Arkansas Supreme Court in his direct appeal. See Meek v. State, 2013 Ark. 314, at 3

(allegations of violations of a defendant’s speedy-trial rights constitute a trial court

error that must be raised on direct appeal and are not cognizable in a Rule 37

petition). Only after doing so can Carter properly pursue his federal speedy trial

claim in this § 2254 action.

      Carter admits that he raised only a state speedy trial claim in the motion to

dismiss he filed with the trial court. The trial court’s alleged error in denying that

motion was Carter’s only argument in his direct appeal to the Arkansas Supreme

Court. Even though he acknowledges he never raised a federal speedy trial claim in

his state court proceedings, he argues that “referring to the applicable state speedy

trial rules is sufficient because Rule 28 [of the Arkansas Rules of Criminal

Procedure] was adopted for the purpose of enforcing the constitutional provision

requiring a speedy trial.” Doc. 16 at 2-4. As legal support for his position, Carter




                                          37
cites Cox v. Lockhart, 970 F.2d 448 (8th Cir. 1992).37 Suffice it to say, in making

this argument, Carter demonstrates no understanding of the controlling Eighth

Circuit case law on procedural default. Ford, 364 F.3d at 921.

       Carter unquestionably has procedurally defaulted his federal speedy trial

claim. Before the Court can reach and decide such a claim, Carter must establish

either “cause and prejudice” or “actual innocence” as equitable grounds to excuse

his procedural default.38



       37
          Carter relies on footnote 5 in Cox as if it represents a controlling rule of law. It does not.
Rather, in the footnote, the Court quotes the petitioner-appellant’s argument:

               In his brief, appellant states:

               The only question here relates to the legal basis for the argument,
               i.e., whether it was based upon the state speedy trial rules or the
               federal Sixth Amendment speedy trial guarantee. We acknowledge
               that Cox’s Rule 37 [state] petition does not contain a reference to
               the latter of these. However, referring to the applicable state speedy
               trial rules (Ark. R. Crim. P. 28 et seq.) is sufficient because “[r]ule
               28 was adopted for the purpose of enforcing the constitutional
               provisions requiring a speedy trial.” [citations omitted]. In light of
               this, it should be held that reference to Ark. R. Crim. P. 28 is clearly
               an implied reference to the Sixth Amendment speedy trial guarantee.

Cox v. Lockhart, 970 F.2d 448, fn. 5 (8th Cir. 1992) (emphasis in original). The Court went on to
explicitly reject Cox’s argument, holding “[a] fair presentation of appellant’s current Sixth
Amendment speedy trial claim would have required a much broader factual and legal presentation”
than Cox’s argument in the state court that “focused upon the calculation of certain time periods
and whether defendant requested or was responsible for certain delays.” Id. at 454.
       38
          Federal review of a procedurally defaulted habeas claim is barred unless the petitioner
can demonstrate “cause” for the default and “actual prejudice.” Coleman v. Thompson, 501 U.S.
722, 750 (1991). Alternatively, a habeas petitioner can also save such a procedurally defaulted
claim if he can demonstrate that a constitutional violation “has probably resulted in the conviction
of one who is actually innocent. Murray v. Carrier, 477 U.S. 478, 496 (1986).

                                                  38
               1.      Cause and Prejudice

       As cause for the default, Carter offers only one justification: Mr. Short, the

attorney who represented him on direct appeal, “abandoned” him seven days after

the Arkansas Supreme Court affirmed Carter’s convictions. Doc. 8 at 4. According

to Carter, Mr. Short sent him a letter, dated April 14, 2016, in which he

unequivocally stated that he would file a petition for rehearing on the state speedy

trial issue, something he later failed to do. The record is silent on why Mr. Short did

not file the petition for rehearing, or have any further contact with Mr. Carter about

the status of his appeal.

       If Mr. Short’s failure to act was the result of “negligence,” it does not

constitute “cause” sufficient to excuse Carter’s failure to file a timely Rule 37

Petition raising his ineffective assistance of counsel claims. Only if Mr. Short did

not file the petition for rehearing, because he “abandoned” his representation of

Carter, can it constitute “cause” to excuse Carter’s procedural default. See Maples,

565 U.S. at 280-281, 283.39

       Given the completely undeveloped record regarding Mr. Short’s reasons for

not filing the petition for rehearing, the Court is in no position to decide, under



       39
           Carter also cites Martinez v. Ryan, 566 U.S. 1 (2012) and Trevino v. Thaler, 569 U.S.
413 (2013), to support his claim that this Court should excuse his procedural default. Because the
Martinez and Trevino exception does not extend to claims of trial error (such as Carter’s speedy
trial claim), those decisions have no application to the facts in this case. See Dansby v. Hobbs, 766
F.3d 809, 833 (8th Cir. 2014).
                                                39
Maples, if there is cause for excusing Carter’s procedural default of his ineffective

assistance of counsel claims. However, there is a far more obvious and fundamental

legal problem with Carter’s argument that makes this case factually distinguishable

from Maples, and deprives Carter of a legal basis for claiming his procedural default

should be excused under the “cause and prejudice” exception.

      A speedy trial violation is an error that must be raised with the trial court and

then reasserted on direct appeal. Meek, 2013 Ark. 314 at 3. That means Carter was

required to raise both his state and federal speedy trial claims with the trial court and

then, after those claims were denied, to raise them again in his direct appeal to the

Arkansas Supreme Court.

      Here, Carter’s trial counsel, Mr. Hair, raised the state speedy trial claim with

the trial court but not the federal speedy trial claim. Thus, when Mr. Short inherited

Carter’s case on appeal, the federal speedy trial claim had already been procedurally

defaulted and he could not raise it on direct appeal. As a result, even if Mr. Short

had filed the petition for rehearing, it would have been limited to requesting the

Arkansas Supreme Court to reconsider its denial of the state speedy trial claim.

Accordingly, regardless of Mr. Short’s reason for not filing the petition for

rehearing, it did not result in Carter’s procedural default of the federal speedy trial

claim. Nothing in Maples authorizes this Court to find that Mr. Short’s failure to file




                                           40
the petition for rehearing is “cause” for excusing Mr. Hair’s failure to raise and

preserve the federal speedy trial claim during Carter’s trial.40

       The only remaining ground for saving Carter’s procedurally defaulted federal

speedy trial claim is that this Court’s failure to consider it would result in a

“fundamental miscarriage of justice,” i.e., the alleged constitutional error probably

resulted in the conviction of an innocent person. Schlup v. Delo, 513 U.S. 298, 327

(1995); accord House v. Bell, 547 U.S. 518 (2006).

              2.      Carter’s Gateway Claim of Actual Innocence

       Carter asserts that he is “actually innocent”, as a gateway to excuse the

procedural default of his federal speedy trial claim. Doc. 2 at 4, Doc. 8 at 20-24. For

the reasons discussed below, the Court concludes that Carter’s gateway claim of

actual innocence is without merit.

       In McQuiggin v. Perkins, 569 U.S. 383, 386 (2013), the Court explained that

“actual innocence, if proved, serves as a gateway through which a petitioner may

pass whether the impediment is a procedural bar . . . or . . . expiration of the statute

of limitations.” The Court went on to “caution, however, that tenable actual-

innocence gateway pleas are rare: A petitioner does not meet the threshold

requirement unless he persuades the district court that, in light of the new evidence,


       40
          Because Carter has not demonstrated “cause” to excuse his procedural default, the Court
need not address whether there was any “actual prejudice” as a result of the alleged violation of
federal law. McCleskey v. Zant, 499 U.S. 467, 602 (1991).
                                               41
no juror, acting reasonably, would have voted to find him guilty beyond a reasonable

doubt.” Id. (quoting Schlup v. Delo, 513 U.S. 298, 329 (1995)) (internal quotations

and alterations omitted). The actual-innocence exception requires a habeas petitioner

to come forward with “new reliable evidence” which was “not available at trial

through the exercise of due diligence.” Schlup, 513 U.S. at 324.

       In his Affidavit filed in support of his habeas claims, Carter asserts that the

three victims “framed him” because he disciplined As.L. and An.L. around the time

of his arrest:

                 [t]hat between the date(s) of January 1, 2011 through May
                 24, 2012 I did not perform any sexual intercourse and/or
                 perform any type of deviate sexual acts on [S.H.], [An.L.]
                 and [As.L.], that those allegations were not true. . . . I
                 disciplined [An.L.]. . . . I spanked [An.L.] for lying and
                 acting up . . . the same day, [As.L] received a spanking for
                 constantly acting up during the night when they had been
                 put to bed.

Doc. 8 at 36-37. Carter’s factual assertions that “corporal punishment” led the

victims to falsely accuse him of rape could have been presented during the trial, and

do not constitute “new evidence.” Schlup, 513 U.S. at 324.

       Carter also now attempts to rely on the following hearsay statements in Juanita

Robinson’s Affidavit, dated April 5, 2018: “I have been around my nieces since then

and they are saying that Stanley never touched them in the wrong way.” Doc. 18 at

4-5. This vague and indefinite statement does not constitute “new reliable evidence”

capable of supporting an actual innocence claim.
                                             42
      Courts look upon recantations with suspicion. United States v. Waters, 194

F.3d 926, 933 (8th Cir. 1999); United States v. Miner, 131 F.3d 1271, 1273-74 (8th

Cir. 1997); United States v. Provost, 969 F.2d 617, 619-20 (8th Cir. 1992).

“[S]kepticism about recantations is especially applicable in cases of child sexual

abuse where recantation is a recurring phenomenon” such as “when family members

are involved and the child has feelings of guilt or the family members seek to

influence the child to change her story.” Miner, 131 F.3d at 1273-1274 (quoting

Provost, 969 F.2d at 621). See also, State v. Cain, 427 N.W.2d 5, 8 (Minn.Ct.App.

1988) (noting recantation is “frequent characteristic of child abuse victims”); State

v. Gallagher, 150 Vt. 341, 350, 554 A.2d 221, 225 (1988) (citing Johnson v. State,

292 Ark. 632, 643-44, 732 S.W.2d 817, 823 (1987) (observing the “high probability

of a child victim recanting a statement about being sexually abused”)). Additionally,

“[t]he stability and finality of verdicts would be greatly disturbed if courts were too

ready to entertain testimony from witnesses who have changed their minds, or who

claim to have lied at trial.” United States v. Grey Bear, 116 F.3d 349, 350 (8th Cir.

1997).

      Here, Ms. Robinson’s hearsay assertions that one or more of her nieces (the

victims) allegedly told her that “Stanley never touched them in the wrong way” fall

well short of the kind of sworn recantation testimony, from an actual victim, that




                                          43
might be deemed to constitute “new reliable evidence” of actual innocence.41

Nothing about the purported hearsay statements of the victims, as filtered through

the lens of Ms. Robinson’s Affidavit, persuades the Court that Carter’s conviction

constituted a fundamental miscarriage of justice.

       Accordingly, the Court concludes that Carter’s gateway actual innocence

claim is without merit and cannot serve as a basis for excusing his procedural default

of the federal speedy trial claim he seeks to assert for the first time in this habeas

action.

                                        III. Conclusion

       IT IS THEREFORE ORDERED that this 28 U.S.C. § 2254 Petition for Writ

of Habeas Corpus, Doc. 2, is DENIED and this case is DISMISSED, WITH

PREJUDICE.

       IT IS FURTHER ORDERED THAT a Certificate of Appealability is

DENIED. See 28 U.S.C. § 2253(c)(1)-(2); Rule 11(a), Rules Governing § 2254

Cases in United States District Courts.




       41
          The “actual innocence” gateway exists “to avoid fundamental miscarriages of justice,
not to provide the opportunity for fishing expeditions and delay or . . . a second trial.” Battle v.
Delo, 64 F.3d 347, 354 (8th Cir. 1995).

                                                44
DATED THIS 26th day of March, 2019.



                           ____________________________________
                           UNITED STATES MAGISTRATE JUDGE




                             45
